NUMBER 13-08-00687-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: HUGO HERNANDEZ



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam  (1)


 Relator, Hugo Hernandez, pro se, filed a petition for writ of mandamus in the above
cause on December 2, 2008.  On December 4, 2008, the Court entered an order
requesting a response to be filed by the real party in interest, the State of Texas, by and
through the Office of the Cameron County District Attorney.  The real party in interest has
now filed a motion to strike relator's petition for writ of mandamus on grounds that relator
failed to serve either the real party in interest or the respondent with copies of the petition
for writ of mandamus as required by the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 9.5(a) (requiring party filing any document in court of appeals to serve copy of
such document on all parties to proceeding).   
	Because relator failed to comply with the requirements of the applicable rules of
procedure, he has not established entitlement to the extraordinary relief sought.  We
GRANT the motion to strike.  We DISMISS this original proceeding without prejudice to
relator's ability to further pursue this matter in accordance with the Texas rules of Appellate
Procedure.  See generally id. 9.5, 52.  Any pending motions are likewise DISMISSED.
								PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).		
Memorandum Opinion delivered and filed
this 5th day of January, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).